Citation Nr: 0703266	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bone loss.

2.  Entitlement to an increased initial (compensable) 
evaluation for pseudofolliculitis barbae.

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral cholesteatomas.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active naval service from November 1990 to 
November 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2004 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

It is noted that service connection for bilateral 
cholesteatomas was previously denied in an unappealed July 
1994 rating decision.  Therefore, the issue is appropriately 
characterized as set forth on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2006).  In a statement 
received at the Board in January 2007, the veteran indicated 
that he wants a hearing before the Board at a local VA 
office.  His request for a hearing was filed within 90 days 
of the certification of his appeal to the Board by the agency 
of original jurisdiction and was thus timely filed.  
38 C.F.R. § 20.1304(a) (2006).  
As the appellant has a right to the hearing which he has 
requested, this case will be remanded so that such hearing 
may be scheduled.



Accordingly, this case is REMANDED to the AMC for the 
following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO.  
He should be apprised of the next 
available date for such a hearing, and 
should be informed of his right to have a 
videoconference hearing as an 
alternative.    

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law 
and his right to a hearing before the Board.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

